Citation Nr: 0531179	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  97-20 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for tonsillitis.

2.  Entitlement to service connection for a pulmonary 
disorder.

3.  Entitlement to service connection for a left leg disorder 
(claimed as residuals from burns).

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1955 to October 
1957.

This appeal is from rating decisions of December 1996 and May 
1997 of the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO).  The Board of Veterans' 
Appeals remanded the case in November 2000 and October 2003 
for VA to further assist the veteran with his claim.

The veteran and his spouse testified in June 2000 at a 
hearing before the undersigned Veterans Law Judge, who the 
Chairman of the Board designated to conduct the hearing and 
decide the appeal.  38 U.S.C.A. § 7107(c) (West 2002).

The veteran's claimed residuals of a burn of the left leg is 
based on his contention that left leg cramps are residuals of 
a burn sustained in service.  The veteran's service 
separation examination noted a burn of the left leg.  The 
veteran has repeatedly described the incident in which he 
burned his leg.  He testified in June 2000 that the burn was 
debrided several times.  Yet, the veteran has never claimed 
entitlement to service connection for a scar, nor has VA 
never developed the record to ascertain whether there is a 
service-connect able scar or other residual of the alleged 
burn besides the alleged spasms of the leg currently at 
issue.  In a March 2000 statement, the veteran reasonably 
raised a claim for service connection for a back disorder.  
These matters are referred to the RO for appropriate action.



The issue of a left leg disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran does not have chronic tonsillitis.

2.  The veteran does not have a pulmonary disorder.

3.  The veteran does not have a bilateral hearing disorder 
that began or became worse in service.


CONCLUSIONS OF LAW

1.  Chronic tonsillitis was not incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

1.  A pulmonary disorder was not incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

VA has afforded the veteran repeated notices of the 
information and evidence necessary to substantiate his claims 
since the inception of the claims.  Initial notices in 
October 1995 and in April and October 1996 requested the 
veteran to provide medical evidence showing incurrence or 
aggravation of the claimed disorders in service and to 
provide evidence that he still has the conditions he claimed 
or to authorize VA to obtain evidence for him.  Those notices 
were consistent with or offered assistance in addition to 
that required by the law at that time.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).

In March 2003 and in April and October 2004, VA provided the 
veteran notice letters that were in full compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2005), regarding the information and evidence necessary to 
substantiate his claims, of his right to assistance in 
obtaining evidence, and his respective burdens in producing 
information and evidence.  The veteran has been fully 
informed on how to prosecute his claims throughout the 
pendency of his claims.

VA initially adjudicated the veteran's claims prior to 
enactment of the VCAA.  VA actually afforded the veteran 
assistance above and beyond that required by law, assisting 
him to obtain evidence that he was required to produce 
without assistance to trigger VA's duty to assist him to 
obtain additional evidence.  Consequently, his case was not 
prejudiced because the initial adjudication of each claim 
predated his receipt of notice with the content mandated by 
the VCAA

VA has obtained all evidence of which it had notice and, 
where required, authorization to obtain.  38 C.F.R. 
§ 3.159(c) (2005).  The veteran testified in June 2000 that 
certain medical records are unavailable.  Consequently, he 
had actual notice of the evidence unobtained in his case.  
The regulatory requirement to notify the veteran of a VA 
failure to obtain evidence is moot in this case.  See 
38 C.F.R. § 3.159(e) (2005).

VA has not performed formal physical examinations for 
compensation purposes in this case.  The numerous general 
physical examinations the veteran has had in the course of 
ongoing outpatient treatment, of which the August 2003 and 
January 2005 examinations are typical, were sufficient as VA 
examinations for rating purposes in this case.  38 C.F.R. 
§ 3.326(b) (2005).  In light of the absence of evidence of 
the existence of two claimed condition and of evidence of any 
nexus with service of the third, the circumstances that 
obligate VA to further examine the veteran or obtain medical 
opinions do not exist.  38 C.F.R. § 3.159(c)(4) (2005).

In sum, VA has discharged its duty under the VCAA to assist 
the veteran to prosecute this claim.

II.  Entitlement to Service Connection 

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by his peacetime service.  
38 U.S.C.A. § 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

Entitlement to VA disability compensation requires the 
existence of a current disability.  Degmetich v. Brown, 104 
F. 3d 1328, 1332 (Fed. Cir. 1997) (service connection based 
on peacetime service).

Some of the veteran's service medical records were presumably 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in July 1973.  However, the existing medical records 
are given full probative value.  This decision takes the 
possible loss of medical records into account.  See  O'Hare 
v. Derwinksi, 1 Vet. App. 365 (1991).

A.  Tonsillitis

Service medical records reveal that the veteran was sound on 
entrance as to any disease of the throat.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2005).  The service 
records reveal an episode of acute tonsillitis.  The medical 
record states, "Tonsillitis, acute, organism unknown, 
treated, cured."  The separation examination report is 
negative for tonsillitis.

The post-service medical records available comprise VA and 
private medical records from June 1976 to January 1995.  The 
word tonsillitis does not appear in them.  There is a 
December 1995 private diagnosis of bronchitis, a May 2003 VA 
diagnosis of rhinosinusitis, and August 2003 and repeatedly 
thereafter VA findings oropharynx sinus drainage.  The 
veteran testified in June 2000 that he did not recall 
treatment for tonsillitis in service, but that his throat 
becomes hoarse at time.  He stated that he was given a shot 
at some point, but he did not know what for.  When asked what 
doctors had told him about his illnesses, he and his wife 
testified that his doctors usually treated him without 
telling him what was wrong.

In a May 1997 statement, Dr. Bonilla Torres recorded the 
veteran's history of hospitalization at Fort Dix for several 
days with fever, chills, headaches and body aches.  The 
doctor noted a history of sinusitis.  He wrote no opinion 
linking any current finding with service.  His examination 
was neurologic and orthopedic.  The doctor's report amounts 
to transcription of the veteran's statement and not medical 
evidence of current tonsillitis.  See LeShore v. Brown, 8 
Vet. App. 406 (1995)

In sum, the record is without a current diagnosis of 
tonsillitis.  There has been no finding or diagnosis of 
tonsillitis since his military service.  The veteran has 
filed a claim for a disorder he does not appear to have.  
Since tonsillitis is not shown by competent evidence, his 
claim must be denied.




B.  Pulmonary Disorder

The service medical records show the veteran's lungs were 
normal at the time of his entrance into military service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
He was hospitalized in March 1956 for what was initially 
assessed as an upper respiratory infection and ultimately 
diagnosed as influenza.  The flu resolved, and there has been 
no diagnosis of pulmonary disease since his military service 
ended in 1957.  The veteran's medical records reveal that his 
lungs were clear on private examination in April 1994.

The veteran had chest complaints in December 1995.  He 
reported to his private physician that he had severe 
pneumonia in 1955 with respiratory problems since then.  His 
doctor obtained a computed tomography (CT) scan of the chest 
to rule out pulmonary pathology.  The CT scan found a single 
calcified node interpreted as a granuloma.  His doctor noted 
the granuloma and made no diagnosis of pulmonary disease.  In 
April 1996, Dr. Gutierrez reported that he saw the veteran 
for chest pain in 1992, which turned out to be a total 
occlusion of the right coronary artery resulting in coronary 
bypass surgery.  Subsequent complaints of chest pain have all 
been associated with coronary artery disease.  Repeated 
examinations of the lungs, including as recently as January 
2005, have found the lungs to be clear.  There is no 
diagnosis of pulmonary disease.

The veteran's January 2005 VA primary care list of active 
problems includes 23 disorders, none of them pulmonary.  
Since the veteran does not have a pulmonary disorder that can 
be attributed to his military service, his claim must be 
denied.


C.  Bilateral Hearing Loss

Service entrance and separation examinations show normal 
hearing.  Audiometry reports of August 1996 and March 1997 
confirm the veteran has bilateral 



sensorineural hearing loss.  It is of a severity deemed 
disabling by VA regulation.  See 38 C.F.R. § 3.385 (2005).  
The audiology reports do not provide a nexus with service.

Dr. Bonilla's May 1967 transcription of the veteran's medical 
history included the veteran's report that he complained in 
service of decreased hearing, but received no attention to 
the complaints.  The doctor diagnosed decreased hearing, but 
proffered no opinion about the time or place of onset.  His 
statement is not evidence of a nexus between current 
bilateral hearing loss and service.

The veteran testified in June 2000 that he did not know what 
caused his hearing loss, but that he had had a hissing noise 
in his ears for quite some time.  His service record shows he 
was a light weapons infantryman, but he did not engage in 
combat, and he has not otherwise testified to any instance of 
acoustic trauma or to any sustained exposure to loud noise.

The veteran's history of onset of hearing loss in service is 
insufficient to establish the condition as "noted in 
service" for the purpose of basing service connection on a 
current nexus with a continuity of symptomatology with a 
condition noted in service.  See 38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488 (1997).  In light of the 
separation examination finding of normal hearing, the 
veteran's 40-year post-service recollection of onset of 
hearing loss in service is insufficient to establish that the 
condition was "noted" in service.  Id.  The hiatus in the 
medical record from 1957 to 1996 is too great to establish 
continuity of symptomatology on the veteran's testimony.  He 
lacks the medical expertise to diagnose hearing loss.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).

In short, there is no evidence of any link between the 
veteran's military service, from which he separated with 
normal hearing, and the diagnosis of bilateral sensorineural 
hearing loss 40 years later.  Accordingly, the claim must be 
denied.



ORDER

Service connection for tonsillitis, a pulmonary disorder and 
bilateral hearing loss is denied.


REMAND


The veteran has never had a VA examination of his left leg 
for compensation purposes.  The medical picture in the 
available records is both complex and confusing.  The 
veteran's service entrance examination noted his report of 
occasional left leg cramps.  He has testified that he fell 
into a heating stove in Korea and burned his left leg.  He 
testified that he was treated for a month and dead skin was 
removed several times.  This suggests a severe burn, yet 
there is no mention of a burn scar anywhere in the medical 
records in the claims file, including on reports on the 
condition of his lower extremities in the context of close 
observation for complications of diabetes.  He testified that 
cramps of the leg began after the burn.  He told Dr. Bonilla 
Torres in May 1997 that he also hurt his back at the time he 
burned his leg, and pain in the leg started after the burn.  
Dr. Bonilla Torres found left leg neurologic deficits 
suggestive of lumbar disc herniation.  VA outpatient 
treatment records include findings of both juvenile and adult 
onset diabetes and of diabetic peripheral neuropathy; an 
August 2003 VA treatment note mentions nocturnal cramps.

In light of the lack of service records from Korea, the 
multiple possible causes of the veteran's left leg cramps, 
and the curious lack of any medical documentation of 
residuals of a purportedly severe burn, the veteran's claim 
cannot be resolved fairly without VA examination and medical 
onion.  Notwithstanding that this is a twice remanded case, 
the veteran ought not to suffer the consequences of VA's 
(including the Board's) failure to see the medical complexity 
of veteran's claim before now.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
VA examination to determine the 
following:

*	Whether the veteran's current 
complaints of left leg cramps are 
consistent with his history of a 
burn of the left leg in service, and 
if so, whether there is current 
evidence that he sustained a burn of 
the sort that would produce the 
symptoms in the left leg that he has 
reported.

*	The examiner should take note of the 
fact that the veteran reported 
occasional left leg cramps at the 
time of his service entrance 
examination, and that the service 
separation examiner recorded burn of 
the left leg.

*	The examiner is to provide an 
opinion whether it is less than, 
equal to, or greater than 50 percent 
probable that any current findings 
in the left leg are the result of a 
burn sustained in service.  If the 
evidence is insufficient to form a 
valid opinion of the probabilities, 
the examiner is to report why that 
is so.

*	The examiner is to provide an 
opinion whether there is sufficient 
medical evidence to determine if a 
disorder manifested by leg cramps 
became worse during or shortly after 
service.

*	In light of the veteran's diabetic 
status and questionable lumbar disc, 
the examiner should consider whether 
consultation with or examination by 
a particular specialist is necessary 
to address the concerns stated in 
these instructions.  

*	The examiner should be provided with 
the entire the claims file.  

2.  Subsequently, the RO should 
readjudicate the claim for service 
connection for a left leg disorder.  If 
it remains denied, the appellant and his 
representative should be provided with 
supplemental statement of the case and be 
afforded an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


